Title: To James Madison from Fulwar Skipwith, 17 November 1806
From: Skipwith, Fulwar
To: Madison, James

Prize CausesOf of Comml. Agcy of the U. S.SirParis 17 Novr. 1806:
Believing it useless for me, under present Circumstances, to renew my efforts with the Council of Prizes, to change the principles & rules of their proceedings, whereby the definitive trial of prize Causes is Still delayed, & depending, before that Tribunal; and, considering that the Minister of the U. S. only is Authorized to call the attention of the Fr. Government itself to this Subject, I do no more, at this time, than to Commit under Cover hereof Copies of the Statement & letters furnished me in relation thereto, by Mr. Delagrange, the lawyer employed by me in defending the greater portion of Said causes, together with Certain written observations communicated to me by Mr. Warden, as coming from Genl. Armstrong, and my reply.  As the General no longer appears disposed to make the advance of money requisite to enable Mr. Delagrange to proceed in the Accomplishment of the Business of prize Causes, tho’ formerly recommended & approved by him, under the promise of Continuing the necessary advances, I cannot but express my hope of the President Seeing fit to Cause & direct Such an appropriation to be made as soon as possible.
Some of the prize cases have been forwarded to me by your Department.  Neither with these, nor with those Sent me by the parties themselves, have any funds been provided.  The rules of the Council of Prizes, to Say nothing of the utility otherwise of the measure, prescribe the accessity of employing a lawyer; Mr. Delagrange is a Suitable lawyer, & moderate in his demands; The judiciary fees alone will fall little Short of the Sum already advanced by Genl. Armstrong.  And to Save our Government from finding itself ultimately in advance, it is my intention to make a repartition of the Costs & charges, to be Supported by Such of the parties as Shall Succeed in obtaining the restitution of their property.
Besides the 19 Cases in charge of Mr. Delagrange there are three others, those of the Hannah, Lydia & the Nancy, in the hands of Mr. Derché, another lawyer at the Council of Prizes.
In my reply, here also forwarded, to the observations before spoken of from Genl. Armstrong, it is with Certainty of the fact that I notice his partiality in the case of Denton & Hall in procuring an Order from the French Treasury, & delivering to Mr. Omealy, the Representative of Mr. Hall only  bills, whilst in the case of Denton & Hall & Nathan freres (or rather of the Transferee of the last claim, Timothy Wellman) I endeavor, but in vain, tho’ no Attatchment exists at the French Treasury to prevail on him to refer the payment to the Treasury of the U. S.  This Claim, of a Considerable amount, may if Something Should not be done by Genl. Armstrong be forever Kept from the rightful owners.  With great respect I have the honor to remain, Sir, your Mo. ob. Servt.

Fulwar Skipwith

